Case 2:18-cv-03007-JS-AKT Document 325 Filed 03/31/21 Page 1 of 2 PageID #: 2749




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
  JOSEPH JACKSON,

                                     Plaintiff,

                    -against-


  NASSAU COUNTY; THE INCORPORATED
  VILLAGE OF FREEPORT; DETECTIVE ROBERT
  DEMPSEY; DETECTIVE GARY                                                  ORDER
  ABBONDANDELO; DETECTIVE JOHN M.
  HOLLAND; DETECTIVE MICHAEL HERTS;
  DETECTIVE MARTIN ALGER; POLICE OFFICER                            CV 18-3007 (JS) (AKT)
  ROBERT MELENDEZ; DETECTIVE WALTER
  SWENSON; DETECTIVE ANTHONY KOSIER;
  DETECTIVE SERGEANT DAN SEVERIN; DORA
  MULLEN, AS THE ADMINISTRATOR OF THE
  ESTATE OF JERL MULLEN; JANE DOE, AS THE
  ADMINISTRATOR OF THE ESTATE OF ARTHUR
  ZIMMER, and JOHN and JANE DOE 1 through 20,

                                      Defendants.
 ---------------------------------------------------------------X
 A. KATHLEEN TOMLINSON, Magistrate Judge:

         The County Defendants have moved to compel the Plaintiff and the Village Defendans to

 respond to certain interrogatories and document requests. See DE 280. The motion is

 GRANTED, in part, and DENIED, in part. In addition, Plaintiff has filed a motion to compel the

 Village Defendants and the County Defendants to respond to certain interrogatories and

 document requests and also for sanctions for failure to comply with this Court’s Order of

 March 6, 2020. See DE 281. That motion is GRANTED, in part, and DENIED, in part.

 Subsequently, the County Defendants filed a motion to withdraw one aspect of their motion [DE
Case 2:18-cv-03007-JS-AKT Document 325 Filed 03/31/21 Page 2 of 2 PageID #: 2750




 280] to compel. See DE 282. That motion is GRANTED. The substantive written decision on

 these motions is being entered separately.


                                                  SO ORDERED.



 Dated: Central Islip, New York
        March 31, 2021                            /s/ A. Kathleen Tomlinson
                                                  A. KATHLEEN TOMLINSON
                                                  United States Magistrate Judge




                                              2
